EXHIBIT 12 PILGRIM’S PRIDE CORPORATION COMPUTATION OF RATIO OF EARNINGS (LOSS) TO FIXED CHARGES Nine Months Ended June 27, 2009 June 28, 2008 Earnings (loss): (In thousands, except ratios) Loss from continuing operations before income taxes $ (231,725 ) $ (278,488 ) Add:Total fixed charges 138,498 111,777 Less:Interest capitalized 1,681 4,216 Total earnings (loss) $ (94,908 ) $ (170,927 ) Fixed charges: Interest charges $ 126,536 $ 103,428 Portion of noncancelable lease expense representative of the interest factor 12,412 8,349 Total fixed charges $ 138,948 $ 111,777 Ratio of earnings to fixed charges (a) (b) (a)Earnings were insufficient to cover fixed charges by $233,856. (b)Earnings were insufficient to cover fixed charges by
